UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1JUNE 30, 2009 Commission file number 000-27094 FIRST AMERICAN SCIENTIFIC CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) # 201 – 30758 South Fraser Way Abbotsford, British Columbia Canada V2T 6L4 (Address of principal executive offices, including zip code.) (604) 850-8959 (Registrants telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
